Title: Thomas Mann Randolph’s Notes on George Divers’s Answer to Interrogatories in Jefferson v. Rivanna Company, [after 23 July 1817]
From: Randolph, Thomas Mann,Divers, George
To: 


          
              after 23 July 1817
          
          The answer of G. Divers.
          Notes by TMR. Qu. 12. ‘and ×widened the canal to the extent proposed’   ×untrue.
          ib. ‘the ‡occupant of the mill.’   ‡Shoemaker.
          qu. 18. ‘a considerable accession of grain.’   causes a considble loss of grain for grist.
          ib. ‘transporting ‡timber & produce Etc to & from his farms Etc’ ‡by, not, to the mill.
          ib. ‘the produce of the mill exempted from toll.’ full toll for leave to go out at the lower end, of the channel. whole price for about ⅕ the advantage. at last the waggonage & boatage are the same price for yt part of the way.
          observations. ‘were obliged to stop up the sluice. had no right to make the sluice.’ how many years did the company remain wholly inactive? would they ever have acted if those concerned in the mills had not commenced? the first answer does for both questions.
          ib. ‘were obliged to ‡stop up the sluice.’ ‡all the boatmen desire to have it opened again. let them be asked.
          
          ib. ‘admit the ‡ascent of boats with 4. ton.’ ‡the way of ascent projected, after the abandmt of that by a chain was not executed, because the company objected to it interfered. let the boatmen decide which is best.
        